                                                                  USDC SDNY
UNITED STATES DISTRICT COURT
                                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                  ELECTRONICALLY FILED
 MARCOS CALCANO, and on behalf of all                             DOC #:
 other persons similarly situated,                                DATE FILED: 3/24/2020

                           Plaintiff,                         1:19-cv-10598-MKV
                    -against-                               CASE STATUS SHEET
 SUR LA TABLE, INC.,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

       It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

Tuesday, March 31, 2020 is adjourned sine die. It is further ORDERED that the parties shall file

a proposed Case Management Plan in compliance with the Court’s Individual Rules of Practice

in Civil Cases no later than April 24, 2020. Both a model Case Management Plan and the

Court’s Individual Rules are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil.

SO ORDERED.
                                                    _________________________________
Date: March 24, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
